Petition for Leave to Appeal Denied.In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Rodriguez, case No. 1-15-1938 (11/21/17). The appellate court is directed to consider the effect of this court's opinion in People v. Bingham, 2018 IL 122008, on the issue of whether the defendant may raise the constitutionality of the Sex Offender Registration Act ( 730 ILCS 150/1 to 12) on appeal from the circuit court's order that defendant must register as a sex offender.